The plaintiff in error was convicted of keeping a place with the intention and for the purpose of selling intoxicating liquors, and was sentenced to be confined in the county jail of Garfield county for a period of 30 days and to pay a fine of $50, under section 4, c. 26, Sess. Laws 1913.
This case involves the same issues as the case of Proctor v.State, ante, p. 338, 176 P. 771, decided this term, and is controlled thereby. For the reasons set out in that opinion, judgment appealed from is reversed.
DOYLE, P.J., and ARMSTRONG, J., concur. *Page 408